‘Case 1:19-mc-00522-PKC Document13 Filed 01/24/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

In re Application of
ARIDA, LLC

Earl Management Ltd. No. 19 Misc. 522 (PKC)
Finergoinvest, LLC, and
Alexy Grachev,

Applicants.

 

 

JUNE HOMES’S NOTICE OF MOTION TO VACATE THE
EX PARTE SECTION 1782 DISCOVERY ORDER

PLEASE TAKE NOTICE that respondents June NY, LLC, June Homes US, Inc., June
NY 1, LLC, and Mr. Daniel Mishin (collectively, “June Homes”) will move this Court pursuant
to 28 U.S.C. § 1782 and Fed, R. Civ. P. 60, before the Honorable P. Kevin Castel at the Daniel
Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, New York 10007, at a
date and time to be determined by the Court or as soon thereafter as the matter may be heard, for
an Order vacating the ex parte Section 1782 discovery order (ECF No. 8), and for any further
relief that may be necessary to achieve justice. |

This motion is based on this Notice of Motion, the accompanying Memorandum of Law,
the accompanying Declaration of Denis Yurievich Nikitenko, the pleadings and documents on
file in this case, and such other argument as may be presented by counsel at any hearing on this

motion.

 

 
Case 1:19-mc-00522-PKC Document13 Filed 01/24/20 Page 2 of 2

Dated: January 24, 2020

Respectfully submitted,

OFFIT KURMAN, P.A.

By: /s/ Charles J. Nerko
Charles J. Nerko

10 East 40th Street, 35th Floor
New York, NY 10016

(212) 545-1900
charles.nerko@offitkurman.com

Attorneys for Respondents
June NY, LLC, June Homes US, Inc.,
June NY I, LEC, and Mr. Daniel Mishin

 
